Case 20-12890-mkn Doc 66 Entered 08/25/20 08:49:28 Page 1 of 12

E FILED ON 8/25/20

THOMAS E. CROWE, ESQ.

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

283058. Jones Blvd.

Las Vegas, Nevada 89146

(702) 794-0373

Attorney for Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT

DISTRICT GF NEVADA
we ae oe oe ok

In re: ) BANKRUPTCY NUMBER:

) BK-S-20-12890-MKN
PLAYERS NETWORK, ) Chapter 11

)

Debtor, } Date: 9/30/20
) Time: 9:30 a.m,

 

FIRST APPLICATION OF THOMAS E. CROWE, ATTORNEY FOR DEBTOR, FOR
THE ALLOWANCE OF COMPENSATION FOR PROFESSIONAL SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES

THOMAS E. CROWE, ESQ., attorney for Debtor [hereinafter referred to as “Attorney”],
hereby submits his First Application for Allowance of Compensation for Professional Services
Rendered and Reimbursement of Expenses.

1. The aforementioned Debtor filed for relief under Chapter 11 of Title 11 of
Bankruptcy Code on June 17, 2020.

2. The terms and conditions of the employment agreement under which the Attorney will
be retained is as follows: Basic fees and costs: $10,000.00 plus filing fee of $1,717.00. Attorney
received $10,000.00 retainer, the source of which was derived from earnings and none of which
has been, or will be, shared with any other entity or individual. None of the fees requested in this

case will be shared with any other entity or individual.

 
Case 20-12890-mkn Doc 66 Entered 08/25/20 08:49:28 Page 2 of 12

3. The Debtor has agreed that the compensation to be paid for services shall
be as follows:

a. The Attorney, Thomas E, Crowe (TC) will bill time at $425.00 per hour.

b. Paraprofessionals, Pamela Poulsen (PP), and Donovan Bosque (DB) will bill time
at $175.00 per hour.

CG, Reimbursement for ail costs associated with the services set forth above,
including, but not limited to, copies, postage, long distance charges, overnight mail costs and
runner fees.

The foregoing billing rates are customary compensation rates charged by comparably skilled
practitioners in cases other than cases under Title 11,

4, The Debtor has been given the opportunity to review this application and has
approved the Application,

5. Debtor is current with payment of Trustee’s fees and all Monthly Operating Reports
have been filed.

6. The Attorney and Paraprofessionals have performed the following tasks and services
during the Application period:

Draft, review, revise, update/file (attend hearings where required) Petition,

Schedules, prepare various motions re excusing listing of security equity holders,

designation fixing deadlines, conversion; draft, review, revise, update/file and

attend hearings re: various employment applications; draft, review, revise, update

and file corporate resolutions; draft review and finalize cash flow statement and

balance sheet; prepare for, gather and assemble documents for IDI and 341

Meetings; advise and instruct Client re: DIP account, MORs and various other

procedures; review oppositions to motions; draft, review, revise, update/file

replies to oppositions and attend hearings; draft, review and revise Plan and

Disclosure Statement; assemble exhibits to Disclosure Statement. Process and file

MORs. Processing tax returns to the IRS. Draft Fee Application and draft
Exhibits to Fee Application.

 
Case 20-12890-mkn Doc 66 Entered 08/25/20 08:49:28 Page 3 of 12

7. Attorney has incurred additional expenses in the amount of $156.70 as a result of

copying fees and postage. (See Exhibit A, Expenses Report)

8, Attorney has performed a total of 12.9 hours post-petition, at a rate of $425.00 per
hour, and Attorney’s paraprofessionals have performed 51,3 hours, at a rate of $175.00 per
hour, on behalf of the Debtor from June 2, 2020 through August 5, 2020. The total due for
Attorney’s fees is $5,482.50 and paraprofessional’s fees is $8,977.50. (See Exhibit B, Time
Sheet Report).

WHEREFORE, Attorney’s application for compensation as administrative expense, for
attorney and paraprofessional services, is in the amount of $14,427.00 at this time and
reimbursement of expenses in the amount of $156.70. Therefore, Attorney respectfully requests
that the Court enter an Order approving the administrative fees and expenses in the amount of
$14,583.70 at this time.

DATED this 25" day of August, 2020,

THOMAS E, CROWE PROFESSIONAL
LAW CORPORATION .
By _/s/ THOMAS E. CROWE

THOMAS E. CROWE, ESQ.

2830 S. Jones Blvd. #3

Las Vegas, Nevada 89146

Attorney for Debtor
HHA

 
Case 20-12890-mkn Doc 66 Entered 08/25/20 08:49:28 Page 4 of 12

E FILED ON

THOMAS E. CROWE, ESQ,

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

2830 S. Jones Blvd.

Las Vegas, Nevada 89146

(702) 794-0373

Attorney for Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT

Time: 9:30 a.m.

 

DISTRICT OF NEVADA
oR HR Gk ok ck

In re: ) BANKRUPTCY NUMBER:

) BK-S-20-12890-MKN
PLAYERS NETWORK, ) Chapter 11

)

)

Debtor. } Date: 9/30/20
)

PROPOSED ORDER RE: FIRST APPLICATION OF THOMAS E. CROWE,
ATTORNEY FOR DEBTORS, FOR THE ALLOWANCE OF COMPENSATION
FOR PROFESSIONAL SERVICES RENDERED AND REIMBURSEMENT OF
EXPENSES

THE APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF

EXPENSES, filed by the Debtor’s attorney, having come on for hearing on the date and

 
Case 20-12890-mkn Doc 66 Entered 08/25/20 08:49:28 Page 5 of 12

time referenced above, the Court having considered any objections filed or raised at the
hearing, it is hereby
ORDERED that compensation and expenses in the amount of $14,583.70 is hereby

approved for distribution to the attorney for the Debtor, as an administrative expense.

Submitted by:

/s/ THOMAS E, CROWE
THOMAS E. CROWE, ESQ.
Attorney for Debtor

in Accordance with LR 9021, counsel submitting this document certifies that the order
accurately reflects the court’s ruling and that (check one):

The Court has waived the requirement set forth in LR 9021(b)(1).

No party appeared at the hearing or filed an objection to the motion.

T have delivered a copy of this proposed order to all counsel who appeared at the
hearing, and any unrepresented parties who appeared at the hearing, and each has
approved or disapproved the order, or failed to respond, as indicated below [list each
party and whether the party has approved, disapproved, or failed to respond to the
document}:

I certify that this is a case under Chapter 7 or 13, that I have served a copy of this
order with the motion pursuant to LR 9014(g), and that no party has objected to the form
or content of the order.

/s/ THOMAS E. CROWE
THOMAS E, CROWE, ESQ.
Hie

 
06/22/20
06/22/20
06/22/20
06/30/20

06/30/20

Case 20-12890-mkn Doc 66 Entered 08/25/20 08:49:28

PP Copy charge.

PP Postage expense from postage meter

DB Postage expense from postage meter

DB Copy charge

DB Postage expense from postage meter

TOTAL EXPENSES

EXHIBIT A

EXHIBIT A

Page 6 of 12

$53.75
27.95
45.00
15.00

15.00

$156.70

 
Case 20-12890-mkn Doc 66 Entered 08/25/20 08:49:28 Page 7 of 12

EXHIBIT B

PROJECT CATEGORIES

Asset Analysis and Recovery

NA

Asset Disposition
N/A

Business Operations
N/A

Case Administration

06/02/20 DB Review financial documents and email from Client. 4
Update Schedules and Statements re: same.

06/08/20 DB Conference with Attorney re: Petition and Schedule 1.0
review. Phone conference with Client and email

re same. Review and revise draft of Petition
and Schedules.

06/08/20 TC Attorney revisions and/or additions to Petition and 2
Schedules.
06/11/20 DB Conference with Attorney re: status of filing. Begin 5

Draft of Motion to Excuse Listing of Security Equity
Holders and Affidavit of Mark Bradley. Review and revise
Draft of Resolution of Board of Directors. Review and
Revise draft Petition, Schedules and Plan. Phone
Conference with Client re: status of filing.

06/16/20 TC Court appearance re: Motion re Designation of Chapter 11. .9

06/17/20 DB Conference w3ith Client re: filing Petition and Schedules. 1.0
Finalize and prepare and file Petition and Schedules.

06/17/20 DB Finalize and prepare and file Resolution of Board of 1.0
Directors and Resolution in Liu of Directors’
Meeting of Players Network.

06/17/20 TC  Attorney’s revisions and/or additions to Petition, 1.8
Schedules, resolution of Board of Directors and
Exparte Motion re: fixing deadlines.

06/18/20 DB Finalize and file Cash Flow Statement, Balance Sheet 4
and Affidavit re: 2019 taxes.

70.00

175.00

212.50

87.50

382.50

175.00

765.00

70.00

 
06/22/20

06/24/20

06/24/20

06/25/20

06/25/20

06/29/20

06/30/20

07/01/20

07/16/20

07/17/20

07/24/20

07/24/20

07/28/20

Case 20-12890-mkn

DB

DB

TC

DB

TC

DB

DB

TC

DB

TC

DB

PP

DB

Prepare Certificate of Mailing and prepare and file 3.0
Notice and Motion to Excuse Listing of Equity

Security Holders and documents required by

11 U.S.C, Section 1187(a). Begin draft,

Finalize and prepare Notice to Withdraw Ex Parte

Motion re: Fixing Deadlines and procedures.

Conference with Attorney re: amendments requested 3
by Trustee. Phone conference with Client re: IDI

documents, DIP account and outstanding executory
contracts.

Attorney’s revisions and/or additions to Motion to 5
Convert on OST.
Conference with Attorney re: case status. Review 1.0

And revise draft of Petition, Schedule B, G and SOFA.
Review and analyze MOR. A

Begin draft of, finalize and prepare and file Motion 3.0
To Convert and OST. Email to U.S. Trustee re:

OST approval. Conference with Attorney

re same.

Prepare copies re: OST re: Motion to Convert to 8
Standard Chapter 11. Prepare mailing re: same.

Prepare Certificate of Mailing re: same. Prepare and file
Certificate.

Prepare for hearings and phone conference with Bradley. 1.0
Conference with Attorney re: case status. Phone 8
Conference with Client re case status, listing Equity,
Conversion to standard Chapter 11 and Initial

Debtor Interview documents,

Court appearance re: motions and process orders, 7

Review June 2020 MOR and bank statements. Conference .1
With Attorney re: same. Prep MOR cover sheet.

Scan and file MOR for period June 2020.

—

Phone conference with IRS Agent re: 2014 through 20193
Tax returns and 2018 and 2019 Form 940 returns, Email to
Client re: same and status of Business Insurance. Prepare FAX
re: 2018 and 2019 tax returns to IRS.

Doc 66 Entered 08/25/20 08:49:28 Page 8 of 12

525.00

52.50

212.50

175.00

170.00

525.00

140.00

425.00

140.00

297.50

17.50

17.50

52.50

 
Case 20-12890-mkn Doc 66 Entered 08/25/20 08:49:28 Page 9 of 12

07/29/20 DB Begin draft of, finalize and file Sub Chapter 5 Petition. 2.0 350.00

08/03/20 DB _ Review and respond to Client email re: 2014 and 2015 l 17.50
Form 1120 tax returns.
08/03/20 PP Prepare FAX cover sheet and FAX 2016 and 2017 2 35.00

Tax returns to IRS,
08/04/20 DB Email to Client re: Auctus’ potential motion lift stay. wl 17.50
Claims Administration and Objections
06/16/20 TC Phone conference with IRS re: tax returns all filed and 2 85.00
07/06/20 DB Review FICA taxes 2018 through June 2020. Phone 1.0 175.00
Conference with IRS Agent re: same. Prepare FAX re:

same.

07/08/20 DB Review SBI Opposition to Motion to Excuse Listing of 1,0 175.00
Equity Security Holders. Begin draft of Reply re: same.

07/09/20 DB Review U.S. Trustee Opposition to Motion to Excuse 10 175.00
Creditors. Begin draft of Reply re: same.

07/10/20 DB Finalize and file Order to Convert. Al 17.50

07/10/20 DB Review and revise draft of Order re: Motion to Convert. 2 35.00
Email to Opposing Counsel re: same.

07/10/20 DB Review Opposing Counsel’s email. Review and revise 3 52.50
draft of Order to Convert.

Employee Benefits/Pensions

N/A

Fee/Employment Applications

06/02/20 PP Prepare draft of Application to Employ Accountant. 8 140.00
06/03/20 PP Prepare draft of Notice and Proposed Order re: Employ 8 140.00

Accountant. Email application to Accountant (Hall)
For review and signature.

06/03/20 PP Conference with Attorney re: Special Counsel Motions. 3 52.50
Phone conference with Client re: same.
06/03/20 PP Revisions to Accountant Application re: initial A 70.00
Information.
06/03/20 PP Initial revisions to (Basile) Application to Employ A 70.00

Special Counsel. Email Application to Basile
for information.

 
06/03/20

06/03/20

06/03/20

06/08/20

06/10/20

06/10/20

06/18/20

06/18/20

06/18/20

06/22/20

06/23/20

07/22/20

07/22/20

07/22/20

07/23/20

07/23/20

07/28/20

Case 20-12890-mkn Doc 66 Entered 08/25/20 08:49:28

PP

PP

PP

PP

PP

PP
DB
DB
TC
PP
PP

PP

PP

TC

PP

TC

PP

Prepare draft of Special Counsel Motion (Doney). Email
To Doney re: completion of information.

Conference with Attorney re: corporate name, auditor
Employment and issues. Conference with Client re same.

Prepare draft of Orders for Special Counsel and transfer
Agent. Prepare draft of Notices re: same.

Begin draft of Employment Application, Notice and
Proposed Order for Myron Isley. Email to Isley re same.

Prepare draft of Designation of Local Counsel. Email
Motion and Affidavit to Basile.

Revisions to Application for Employment and Affidavit
(Isley). Return email to Isley.

Finalize and file Accountant Application.
Finalize and file Attorney Application.
Attorney’s revisions and/or additions to Accountant

Application and Motion to Excuse Listing of Equity
Security Holders.

Page 10 of 12

1.0

1.0

Prepare mailing re: Attorney and Accountant Applications. 2.0

Prepare Certificate (two) of Service re: same.

Further revisions to Pro Hak Vice Petition. Email to
Basile re: same.

Conference with Attorney re: Transfer Agent employment
and email to Mr. Bradley re: specific information needed
for Application.

Conference with attorney re: outcome of employment
(attorney and accountant) hearings (approved).

Attorney’s revisions and finalize orders re: same. Email
to U.S. Trustee office for signature.

Conference with Paralegal re: employment hearings and
Preparation of Transfer Agent Application.

2

NS)

Conference with Attorney re: Transfer Agent employment. .3

Initial revisions to application re same.
Review and revise draft of Motion re: Transfer Agent.

Follow up with U.S. Trustee re: status of employment
Orders.

2

175.00

52.50

175.00

140.00

87.50

87.50

140.00

140.00

382.50

350.00

35.00

35.00

105.00

212.50

52.50

212.50

35.00

 
07/29/20

07/29/20

08/04/20

08/05/20

Case 20-12890-mkn

TC

PP

PP

PP

Conference with Paralegal re: (Attorney & Accountant) 5
Employment hearings (approves).Revisions to orders re: same.

Lodge orders re: Attorney and Accountant employment. vl
Further additions to Exhibit B to Fee Application. 1.0
Prepare draft of first Fee Application, order and notice, 1.0

Objections to Fee/Employment Applications

N/A

Financing

N/A

Litigation

06/08/20

PP

Conference with Bankruptcy Paralegal re Black 3
Mountain litigation, issues and Special Counsel.
Email to Barney Ales re Special Counsel information.

Meetings of Creditors and IDI Meeting

06/20/20

07/13/20

DB

DB

Review email from Trustee re: addition documents 1.0
required. Conference with Attorney re: outcome of

Initial Debtor Interview and additional documents

Requested by Trustee. Email to client re same.

Email to Client re: status of IDI Meeting documents 3
and bank statements for June 2020 MOR.

Plan and Disclosure Statement

06/03/20

06/05/20

06/10/20

06/12/20

06/12/20

DB

DB

DB

DB

DB

Begin draft of Sub 5 Chapter 11 Plan. 2.0

Conference with Attorney re: changes to Chapter 11 1.0
Sub Plan. Email to client re: review and sign re final
petition.

Phone conference with Client re: status of filing. 2.4
Review and revise draft of Plan, Petition and
Schedules. Email to client re: same.

Legal research re; Format of Chapter 11 Plan. Begin 2.0
Draft of Plan using Form 425A. Conference with
Attorney re: same.

Begin draft of Ex Parte Motion re: fixing time and 2.0
Deadlines re: Chapter 11 Plan.

Doc 66 Entered 08/25/20 08:49:28 Page 11 of 12

212.50

17.50

175.00

175.00

52.50

175.00

52.50

350.00

175.00

420.00

350.00

350.00

 
06/15/20
06/23/20

06/24/20

06/24/20

07/27/20

Case 20-12890-mkn

DB

TC

DB

TC

DB

Review and revise draft of Plan. Email to client re 1.5
Petition signatures. Conference with Client re Petition
Signatures and case status.

Complete draft of Exhibits to Disclosure Statement 3.0
and ExParte Motion for conditional approval of Disclosure
Statement.

Prepare fax to Empire Stock re: proof of bankruptcy filing. 1.10
Prepare and file Certificate of fax transmission re: same.

Begin draft, review and revise drat and prepare and file
amended Plan.

Attorney’s revisions and/or additions to Amended Plan. 1.5

Review and revise draft of Chapter 11 Plan. Begin draft 4.0
Of Disclosure Statement.

Relief from Stay Proceedings

N/A

Tax Issues

N/A

Miscellaneous

N/A

TOTALS

TC = $4,547.50 (10.7 Hours)

PP = $1,627.50 (9.3 Hours)

DB = $5,407.50 (30.9 Hours)

TOTAL

$11,582.50

Doc 66 Entered 08/25/20 08:49:28 Page 12 of 12

262.50

1,275.00

192.50

637.50

700.00

 
